PER CURIAM.
The appellant was charged by information with four offenses perpetrated the same day with reference to a certain person, consisting of (1) robbery, (2) involuntary sexual battery with use of a deadly weapon, a pistol, (3) unlawful display of a firearm, to-wit, a pistol, in the course of commission of the felonies of involuntary *441sexual battery and robbery, and (4) false imprisonment.
Upon pleading guilty thereto, adjudication and sentencing were withheld and the defendant was placed on probation for a certain period. For additional offenses committed during the period of probation, an order was entered revoking the probation and separate sentences were imposed for each of the above initially charged crimes.
This appeal therefrom by the defendant is limited to the contention that imposition of the several sentences was improper. We find no error in the imposition of the sentences, other than the separate sentence which was imposed on the third count relating to display of a firearm during the commission of the felonies of involuntary sexual battery and robbery, which sentence is hereby vacated on authority of Gonzalez v. State, 367 So.2d 1008 (Fla.1979); Cone v. State, 285 So.2d 12 (Fla.1973). The sentences imposed on the first, second and fourth counts are affirmed.
It is so ordered.